UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4025


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RODRIGO BUSTAMANTE-MARTINEZ,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-cr-00103-FL-1)


Submitted: August 14, 2017                                  Decided: September 26, 2017


Before MOTZ, TRAXLER, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK, Chapel Hill, North
Carolina, for Appellant. John Stuart Bruce, United States Attorney, Jennifer P. May-
Parker, First Assistant United States Attorney, Kristine L. Fritz, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          A jury convicted Rodrigo Bustamante-Martinez of unlawfully possessing a

firearm, in violation of 18 U.S.C. §§ 922(g)(5)(A), 924(a)(2) (2012).          On appeal,

Bustamante-Martinez appeals the district court’s pretrial order adopting the magistrate

judge’s recommendation and denying his motion to suppress. Finding no error, we

affirm.

          In reviewing a district court’s “denial of a motion to suppress, we review the

district court’s legal determinations de novo and its factual conclusions for clear error.”

United States v. Shrader, 675 F.3d 300, 306 (4th Cir. 2012). “Because the district court

denied the defendant’s motion, we construe the evidence in the light most favorable to

the government.” Id. The Fourth Amendment protects citizens against unreasonable

searches and seizures. U.S. Const. amend. IV. “[S]earches and seizures inside a home

without a warrant are presumptively unreasonable.” Kentucky v. King, 563 U.S. 452, 459

(2011) (internal quotation marks omitted).

          “Under the emergency aid exception, . . . officers may enter a home without a

warrant to render emergency assistance to an injured occupant or to protect an occupant

from imminent injury.” Id. at 460 (internal quotation marks omitted). Such a search will

be found reasonable “as long as the circumstances, viewed objectively, justify the action.”

Brigham City v. Stuart, 547 U.S. 398, 404 (2006) (alteration and internal quotation marks

omitted). “Officers do not need ironclad proof of a likely serious, life-threatening injury

to invoke the emergency aid exception.” Michigan v. Fisher, 558 U.S. 45, 49 (2009) (per

curiam) (internal quotation marks omitted).      “The role of a peace officer includes

                                             2
preventing violence and restoring order, not simply rendering first aid to casualties; an

officer is not like a boxing (or hockey) referee, poised to stop a bout only if it becomes

too one-sided.” Brigham City, 547 U.S. at 406. In determining whether an exigency

justifies a warrantless search, regardless of the type of exigency, we consider:

       (1) the degree of urgency involved and the amount of time necessary to
       obtain a warrant; (2) the officers’ reasonable belief that the contraband is
       about to be removed or destroyed; (3) the possibility of danger to police
       guarding the site; (4) information indicating the possessors of the
       contraband are aware that the police are on their trail; and (5) the ready
       destructibility of the contraband.

United States v. Yengel, 711 F.3d 392, 397 (4th Cir. 2013).

       We conclude that the district court correctly applied the emergency aid exception

in this case. Bustamante-Martinez’s daughter called 911 to report that he had been

drinking, that he possessed a firearm, and that there had been an altercation. Upon

arriving at the scene, officers learned that Bustamante-Martinez had assaulted his wife,

threatened to kill himself, and locked himself in a bedroom. Officers further observed

Bustamante-Martinez looking out of the bedroom window with a rifle in hand. Officers

had earlier responded to the same residence because neighbors complained that

Bustamante-Martinez was firing a gun, and the officers personally observed him to be

intoxicated. The officers evacuated Bustamante-Martinez’s family while they attempted

to diffuse the situation. Cf id. at 399 (“[T]he fact that no officers on the scene sought to

evacuate the nearby residences, or, in particular, to evacuate Mrs. Yengel’s young son

who was sleeping in the room directly next to the alleged grenade provides stark

evidence that a reasonable police officer would not—and did not—believe an emergency


                                             3
was on-going, such as would justify a warrantless entry.”). Bustamante-Martinez refused

to answer the officers’ phone calls when they attempted to contact him, behavior that

becomes more concerning considering that he had reportedly threatened to kill himself.

Based on the totality of the circumstances, we conclude that the officers acted reasonably,

and thus the district court correctly applied the emergency aid exception. *

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.



                                                                               AFFIRMED




       *
        Although we conclude that the district court correctly applied the emergency aid
exception, we further discern no error in the district court’s alternative ruling that
Bustamante-Martinez’s daughter gave implied consent for the officers to enter the
residence. See United States v. Hylton, 349 F.3d 781, 786-87 (4th Cir. 2003).


                                             4